Case 1:13-cr-01036-SOM Document 402 Filed 04/01/21 Page 1 of 8                    PageID #: 4972




                     IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAI‘I
     UNITED STATES OF AMERICA,                     Case No. 13-cr-01036-1-SOM

                 Plaintiff,                        ORDER DENYING DEFENDANT’S
                                                   MOTION FOR RECUSAL
         v.

     MALIA ARCIERO,

                 Defendant.



        On March 30, 2021, Defendant Malia Arciero moved to recuse Judge Susan

 Oki Mollway from this case, pursuant to 28 U.S.C. §§ 144 and 455. Dkt. No.

 399.1 As evidence of Judge Mollway’s alleged bias, Arciero points to adverse

 rulings on issues that may again come before Judge Mollway, Judge Mollway

 acknowledging the fact that Arciero knowingly presented false allegations to the

 court, and Judge Mollway’s failure to assist Arciero in obtaining her Bureau of

 Prisons medical records that Arciero apparently wishes to use in support of another

 18 U.S.C. § 3582 compassionate release motion. Id. Because none of these

 assertions warrants recusal, the motion is DENIED.




 1
  Arciero’s reliance on Section 144 caused her recusal motion to be transferred to the undersigned
 for decision. Dkt. No. 400. The balance of this case remains with Judge Mollway.
Case 1:13-cr-01036-SOM Document 402 Filed 04/01/21 Page 2 of 8         PageID #: 4973




                                  LEGAL STANDARD

       28 U.S.C. § 144 provides, in relevant part:

       Whenever a party to any proceeding in a district court makes and files
       a timely and sufficient affidavit that the judge before whom the matter
       is pending has a personal bias or prejudice either against him or in
       favor of any adverse party, such judge shall proceed no further
       therein, but another judge shall be assigned to hear such proceeding.

 In turn, Section 455 provides, in relevant part:

       (a)    Any justice, judge, or magistrate judge of the United States
              shall disqualify himself in any proceeding in which his
              impartiality might reasonably be questioned.
       (b)    He shall also disqualify himself in the following circumstances:
              (1) Where he has a personal bias or prejudice concerning a
                     party, or personal knowledge of disputed evidentiary
                     facts concerning the proceeding[.]

 28 U.S.C. § 455(a), (b)(1). In determining whether a judge should be

 recused due to bias or prejudice or where his or her impartiality may be

 reasonably questioned, Sections 144 and 455 “must be construed in pari

 materia” with “the test for disqualification [being] the same under both

 statutes.” United States v. Carignan, 600 F.2d 762, 764 (9th Cir. 1979)

 (adopting the reasoning in Davis v. Bd. Of Sch. Comm’rs of Mobile Cty., 517

 F.2d 1044, 1052 (5th Cir. 1975)); see also United States v. Conforte, 624

 F.2d 869, 880 (9th Cir. 1980).




                                           2
Case 1:13-cr-01036-SOM Document 402 Filed 04/01/21 Page 3 of 8           PageID #: 4974




                                DISCUSSION

       Arciero provides several reasons why Judge Mollway should be

 recused. First, Judge Mollway has issued adverse rulings and, if those

 rulings are overturned on appeal, she would be biased if she had to decide

 them again. Dkt. No. 399 at 3–5. Second, Judge Mollway has

 acknowledged a fact Arciero herself admits: that Arciero provided

 declarations to the court that contained allegations she knew to be false. Id.

 at 3–4. Third, Judge Mollway refused to assist Arciero in obtaining her

 medical records for use in support of a motion for compassionate release.

 Dkt. No. 399-1 at 3. Fourth, Judge Mollway has discussed Arciero’s case

 with unidentified third parties. Dkt. No. 399 at 3; Dkt. No. 399-1 at 2.

 Because, as discussed below, these reasons do not justify recusal, Arciero’s

 motion is DENIED.

 I.    Adverse Rulings

       Arciero anticipates at least three rulings adverse to her will be back

 before Judge Mollway: (1) denial of Arciero’s Section 2255 habeas corpus

 petition; (2) denial of Arciero’s request for post-conviction Brady material;

 and (3) denial of compassionate release under Section 3582. Id. at 4–5; see

 also Dkt. No. 350 (order denying habeas petition); Dkt. Nos. 364, 374, 376,

 394, 396 (orders denying compassionate release); Dkt. No. 398 (order


                                           3
Case 1:13-cr-01036-SOM Document 402 Filed 04/01/21 Page 4 of 8                  PageID #: 4975




 denying request for Brady material). But an unfavorable judicial decision

 (or several) is not by itself grounds for recusal.2 See United States v.

 McChesney, 871 F.3d 801, 807 (9th Cir. 2017) (“[j]udicial rulings alone

 almost never constitute a valid basis for a bias or partiality motion” (citing

 Liteky v. United States, 510 U.S. 540, 555–56 (1994)) (internal quotation

 marks omitted)).

        Likewise, that issues decided adversely to a party may come before

 the same judge is not grounds for recusal. See Murray v. Schriro, 882 F.3d

 778, 820 (9th Cir. 2018); see also Gerlaugh v. Stewart, 129 F.3d 1027, 1036

 (9th Cir. 1997) (“‘It has long been regarded as normal and proper for a judge

 to sit in the same case upon its remand, and to sit in successive trials

 involving the same defendant.’” (quoting Liteky, 510 U.S. at 551)). Other

 than faulting Judge Mollway for acknowledging the fact that Arciero had

 presented false allegations to the court—discussed infra—Arciero fails to

 explain why Judge Mollway would be incapable of impartially ruling on any

 previously ruled-upon issue that might come again before her (on remand or

 otherwise).




 2
  Notably, Judge Mollway’s denial of Arciero’s habeas petition has been upheld by the Ninth
 Circuit. See United States v. Arciero, 835 F. App'x 196, 197 (9th Cir. 2020).

                                               4
Case 1:13-cr-01036-SOM Document 402 Filed 04/01/21 Page 5 of 8           PageID #: 4976




 II.   Acknowledging False Statements

       Next, Arciero accuses Judge Mollway of bias for acknowledging a

 fact expressly admitted by Arciero—that Arciero presented allegations to the

 court she knew to be false. Dkt. No. 399 at 3–5. Attached to several

 motions, Arciero submitted the same sworn declaration. See Dkt. Nos. 105-

 1, 106-1, 107-1. In that declaration, among other things, Arciero alleges:

 (1) a federal law enforcement officer, Ryan Faulkner, participated in

 methamphetamine distribution and trafficking and other criminal

 wrongdoing; (2) she did not engage in any such conduct and, indeed, the

 drugs found in her car had been planted by another person; (3) Agent

 Faulkner sexually assaulted her; and (4) Agent Faulkner coerced a false

 confession from her. Dkt. No. 105-1.

       Arciero subsequently admitted that the vast majority of the allegations

 in that declaration were false. Dkt. No. 279-2. She candidly admitted, “I

 hereby affirm that all of the accusations I have made against Agent Faulkner

 are not correct, and I now expressly recant all of them.” Id. at 2. Further,

       In . . . my First Declaration, I stated that I never sold meth and never
       delivered it and I further claimed that the methamphetamine which
       was found in my car on April 30, 2013 had been planted there by
       another person. All of these statements . . . in my First Declaration
       are not accurate and I therefore withdraw them. As was proved at
       trial, the truth is that I was bringing one pound of methamphetamine
       in my car to sell to another person for $15,000. Additionally, Agent


                                           5
Case 1:13-cr-01036-SOM Document 402 Filed 04/01/21 Page 6 of 8                    PageID #: 4977




        Faulkner never told me that he had arranged to have the
        methamphetamine planted in my car.

 Dkt. No. 279-2 at 4 (internal quotation marks omitted).

        Based on this recantation, Judge Mollway (1) imposed a sentencing

 enhancement, see Dkt. No. 283 at 11–12;3 and (2) acknowledged Arciero’s

 false statements to the court as a reason counseling against compassionate

 release, see Dkt. No. 394 at 11; Dkt. No. 399 at 2. Rather than evidencing

 bias, as Arciero now claims, these actions by the court represent informed

 judgment. “[N]ot subject to deprecatory characterization as ‘bias’ or

 ‘prejudice’ are opinions held by judges as a result of what they learned in

 earlier proceedings.” Liteky, 510 U.S. at 551; see also id. (“‘If the judge did

 not form judgments of the actors in those court-house dramas called trials,

 he could never render decisions.’” (quoting In re J.P. Linahan, Inc., 138

 F.2d 650, 654 (2d Cir. 1943))). Put simply, Judge Mollway’s role as a

 judge in sentencing and considering compassionate release required her to

 consider, not ignore, Arciero’s attempt to perpetrate a fraud on the court.

 See e.g. 18 U.S.C. § 3553(a) (identifying a defendant’s characteristics and

 “just punishment” as sentencing factors).



 3
  This enhancement was also precipitated by a finding by the court that Arciero had falsely
 claimed she had not used methamphetamine after a drug test came back positive for that
 substance. Dkt. No. 283 at 11–12.

                                                6
Case 1:13-cr-01036-SOM Document 402 Filed 04/01/21 Page 7 of 8                    PageID #: 4978




 III.   Failing to Appoint Counsel for Compassionate Release Motion

        Arciero argues Judge Mollway has demonstrated bias by failing to

 help obtain Arciero’s Bureau of Prisons medical records, or to appoint

 counsel for the same purpose. Arciero, it appears, wishes to use such

 records to support yet another Section 3582 compassionate release motion.

 Dkt. No. 399-1 at 3.4 First, Arciero fails to cite any source of law requiring

 a court to appoint counsel to represent an inmate seeking compassionate

 release. Second, Arciero similarly fails to cite any source of law that

 requires a court to assist a litigant with obtaining personal records.

 Generally, it is the responsibility of each litigant to acquire and produce

 evidence in support of arguments advanced to the court, not the other way

 around. If Arciero sought compassionate release citing grounds that

 necessitated the presentation of her prison medical file, and Arciero failed to

 offer that medical file for judicial consideration, that omission falls on

 Arciero, not the court, and is certainly no reason to accuse the court of bias

 or prejudice.5 See Dkt. No. 394 at 5-6, 10-11.



 4
   Arciero has thus far filed two such motions and sought reconsideration of the two subsequent
 denials a collective three times. See Dkt. Nos. 356, 364, 374, 376, 383, 394 and 396.
 5
   Arciero also alleges that she “believes that [J]udge Mollway[] has personally discussed
 this case with third parties outside of the courtroom setting, [and] that in said
 conversations the judge has expressed her ill will towards [Arciero].” Dkt. No. 399-1 at 2.
 This allegation is vague, conclusory, and without evidentiary foundation and, as such, it
 cannot support recusal.

                                                7
Case 1:13-cr-01036-SOM Document 402 Filed 04/01/21 Page 8 of 8                 PageID #: 4979




                                  CONCLUSION

       For the foregoing reasons, Arciero’s motion for recusal, Dkt. No. 399, is

 DENIED.

       IT IS SO ORDERED.

       DATED: April 1, 2021 at Honolulu, Hawai’i.




                                          D~
                                          United State District Judge
                                                                        ----




 United States v. Malia Arciero, Criminal No. 13-01036-1-SOM; ORDER
 DENYING DEFENDANT’S MOTION FOR RECUSAL

                                         8
